Case 1:20-cr-00333-RBJ Document 2 Filed 10/15/20 USDC Colorado Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                             for the
                                                District of Colorado


  United States of America,                                        )
                                                                   )
           v.                                                      )
                                                                   )         Case No.       20-mj-00166-MEH
   WAYNE TYNER,                                                    )

           Defendant

                                           ARREST WARRANT

 TO:     Any authorized law enforcement officer
        YOU ARE COMMANDED to arrest and bring before a United States magistrate judge
 without unnecessary delay WAYNE TYNER, who is accused of an offense or violation based
 on the following document filed with the court:
    Indictment       Superseding Indictment         Information        Superseding Information
     Complaint         Probation Violation Petition      Supervised Release Violation Petition
    Violation Notice    Order of the Court

 This offense is briefly described as follows:

 18 U.S.C. §1039(a)(1) Fraud in connection with obtaining confidential phone records

Date:     10/15/2020
                                                                                        Issuing officer’s signature

City and state:         Denver, CO                                     Michael E. Hegarty, U.S. Magistrate Judge
                                                                                           Printed name and title


                                                        Return

         This warrant was received on          (date)                    , and the person was arrested on
(date)                   at (city and state)                                                      .


Date:
                                                                                      Arresting officer’s signature


                                                                                             Printed name and title
